RECOMMENDED FOR PUBLICATION
                                        Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                               File Name: 20a0374p.06

                         UNITED STATES COURT OF APPEALS
                                           FOR THE SIXTH CIRCUIT



  VICTOR DEWAYNE TAYLOR,                                             ┐
                                         Petitioner-Appellant,       │
                                                                     │
                                                   >     No. 14-6508
       v.                                         │
                                                  │
                                                  │
  THOMAS SIMPSON, Warden,                         │
                           Respondent-Appellee. │
                                                  ┘
                          On Petition for Rehearing En Banc
            United States District Court for the Eastern District of Kentucky at Lexington.
                       No. 5:06-cv-00181—Danny C. Reeves, District Judge.

                                    Decided and Filed: December 2, 2020

       Before: COLE, Chief Judge; MOORE, CLAY, GIBBONS, SUTTON, GRIFFIN,
             KETHLEDGE, WHITE, STRANCH, DONALD, BUSH, LARSEN,
                NALBANDIAN, READLER, and MURPHY, Circuit Judges.*
                                  _________________

                                                      ORDER
                                              _________________

       A majority of the Judges of this Court in regular active service has voted for rehearing en
banc of this case. Sixth Circuit Rule 35(b) provides as follows:

       The effect of the granting of a hearing en banc shall be to vacate the previous
       opinion and judgment of this court, to stay the mandate and to restore the case on
       the docket sheet as a pending appeal.
       Accordingly, it is ORDERED, that the previous decision and judgment of this court are
vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.



       *
           Judge Thapar recused himself from participation in this decision.
  No. 14-6508                           Taylor v. Simpson                                   Page 2


       The Clerk will direct the parties to file supplemental briefs and will schedule this case for
oral argument as soon as possible.

                                             ENTERED BY ORDER OF THE COURT




                                             Deborah S. Hunt, Clerk